Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 1 of 16 PageID #:420




                                EXHIBIT C
    Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 2 of 16 PageID #:421


                                                                        U.S. Department of Homeland Security
                                                                        Washington, DC 20528




        GUIDANCE ON STATE AND LOCAL GOVERNMENTS’ ASSISTANCE IN
            IMMIGRATION ENFORCEMENT AND RELATED MATTERS

Summary

        The Department of Homeland Security (DHS) provides this guidance on assistance
furnished by state and local law enforcement officers to DHS in its enforcement of the Nation’s
immigration laws. This guidance primarily concerns assistance by such officers in the
enforcement of the civil provisions of the Immigration and Nationality Act (INA), 8 U.S.C. §§
1101 et seq., specifically, cooperation in the identification, apprehension, detention, and removal
of aliens who are unlawfully present. In light of laws passed by several states addressing the
involvement by state and local law enforcement officers in federal enforcement of immigration
laws, DHS concluded that this guidance would be appropriate to set forth DHS’s position on the
proper role of state and local officers in this context.

        DHS has long viewed state and local governments as valuable partners that can serve a
helpful role in assisting DHS in fulfilling its responsibilities with respect to immigration
enforcement. DHS continues to welcome that participation and does not intend by this guidance
to disturb the longstanding pattern of cooperation on a day-to-day basis with state and local law
enforcement agencies. For a state or local government to act systematically 1 on a matter that
affects immigration enforcement, however, that action has to be consistent with the
comprehensive regulatory regime of the INA, which requires such state enforcement efforts to
constitute cooperation, and therefore also requires such efforts to be responsive to the policies
and priorities set by DHS.

        This guidance first sets out general legal principles that govern the respective roles of the
Federal Government and the states in immigration matters. It then discusses the specific
provisions of the INA that address the manner in which state and local officers may assist DHS
in immigration enforcement. The guidance explains that systematic state or local government
actions will conflict with the INA with respect to the identification, apprehension, detention, and
removal of aliens if state or local law enforcement officers do not act in accordance either with a
statutory provision or agreement with DHS providing them with express authority for their
actions, or with 8 U.S.C. § 1357(g)(10)(B), which authorizes state and local governments to
“cooperate with the [Secretary of Homeland Security] in the identification, apprehension,
1
  In referring to “systematic” actions of state and local governments, we mean regular or repeated activity that is
undertaken pursuant to or consistent with some governing principles or standards, whether formal or informal—such
as state or local laws, written or unwritten agency policy, training guidelines, or standard operating procedures. The
term “systematic” is intended to be in contrast with occasional, sporadic, or irregular activity that may happen from
time to time in an official’s discretion or as the need arises in the course of an official’s regular duties.

                                                          1
     Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 3 of 16 PageID #:422




detention, or removal of aliens not lawfully present in the United States” (emphasis added).
Under that provision, a state or local government’s action must constitute genuine cooperation
with DHS to avoid infringing on the Federal Government’s authority. Applying that basic
requirement, the guidance provides non-exhaustive lists of examples of state and local
government actions related to immigration enforcement that are permissible and examples that
would infringe on the Federal Government’s authorities and discretion. 2

I.       GENERAL LEGAL PRINCIPLES

         A.       Responsibilities of the Federal Government over Immigration

         Congress’s power over immigration and naturalization derives from the U.S.
Constitution’s Commerce Clause, U.S. Const. Art. I, § 8, cl. 3, related constitutional authorities
concerning foreign relations, and its power to “establish an uniform Rule of Naturalization.”
U.S. Const. Art. I, § 8, cl. 4. Authority to regulate immigration and matters concerning aliens in
or seeking to enter the United States is vested with the Federal Government. See, e.g., Toll v.
Moreno, 458 U.S. 1, 10 (1982); De Canas v. Bica, 424 U.S. 351, 354 (1976). Control of
immigration is a “fundamental sovereign attribute.” Shaughnessy v. United States ex rel. Mezei,
345 U.S. 206, 210 (1953). As the Supreme Court has explained, the Nation’s immigration policy
“is vitally and intricately interwoven with contemporaneous policies in regard to the conduct of
foreign relations [and] the war power,” and “so exclusively entrusted to the political branches” of
the National Government as “to be largely immune from judicial inquiry or interference.”
Harisiades v. Shaughnessy, 342 U.S. 580, 588-89 (1962).

        The primary means by which the Federal Government exercises this authority is through
the INA, which is a comprehensive statute that addresses virtually all matters related to
immigration. 3 See Chamber of Commerce v. Whiting, 131 S. Ct. 1968, 1973 (2011) (the INA
“established a ‘comprehensive federal statutory scheme for regulation of immigration and
naturalization’ and set ‘the terms and conditions of admission to the country and the subsequent
treatment of aliens lawfully in the country’” (quoting De Canas, 424 U.S. at 353, 359)); Elkins v.
Moreno, 435 U.S. 647, 664 (1978) (describing the INA “as a comprehensive and complete code
covering all aspects of admission of aliens to this country”).



2
 Given its statutory and regulatory authority over immigration and naturalization matters, as well as its longstanding
experience and expertise in enforcing the Nation’s immigration laws, DHS is uniquely situated to interpret the INA
and determine what actions assist and what actions undermine its efforts. DHS accordingly issues this memorandum
pursuant to the Secretary’s authority to issue such instructions and to take such other actions as she deems necessary
for carrying out her authority in the enforcement of laws relating to the immigration and naturalization of aliens. 8
U.S.C. § 1103(a)(3).
3
  This is not to suggest that the INA is the only statute by which the Federal Government has exercised its authority
to regulate immigration or matters concerning aliens. Various other federal statutes address discrete aspects related
to aliens and immigration. Although the focus of this guidance is on the INA because it is the primary statute in this
field, the background principles discussed in this introduction are equally applicable to other federal laws that
concern aliens and immigration. Cf. 8 U.S.C. § 1101(a)(17) (defining the term “immigration laws” as including the
INA “and all laws, conventions, and treaties of the United States relating to the immigration, exclusion, deportation,
expulsion, or removal of aliens”).

                                                          2
    Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 4 of 16 PageID #:423




        The INA allocates various responsibilities for its implementation and enforcement to the
President and a number of Executive Branch officials, including the Secretary of Homeland
Security, the Attorney General, and the Secretary of State. See 8 U.S.C. § 1103(a)(1); Sale v.
Haitian Centers Council, Inc., 508 U.S. 155, 171-72 (1993) (noting, in a pre-DHS case,
distribution of authority under the INA to various federal officials). The Secretary of Homeland
Security is responsible, among other duties, for enforcing the civil provisions of the INA,
including those involving the investigation, arrest, and detention of aliens who are subject to
removal; for instituting and prosecuting removal proceedings before the Department of Justice’s
Executive Office for Immigration Review (EOIR); for the actual removal of aliens; for
developing and implementing national immigration policies and priorities; and for assisting the
Attorney General in enforcing the criminal provisions of the INA. See 8 U.S.C. § 1103(a)(1);
see also 6 U.S.C. §§ 202(5) (providing DHS with the authority to “establish[] national
immigration enforcement policies and priorities”); 271(a)(3)(D) (providing DHS with the
authority to “establish national immigration services policies and priorities”).

        The INA’s text and underlying congressional intent reveal a complex and multi-faceted
set of objectives relating to various aspects of the immigration and naturalization system. The
Federal Government has not adopted a one-dimensional focus in which the sole considerations
for those who violate restrictions related to the entry and presence of aliens are removal,
sanctions, or both. To be sure, removal and sanctions are significant elements of the purposes
and objectives as defined by Congress and DHS. See, e.g., 8 U.S.C. §§ 1182(a)(6)(A) (providing
ground of removability for aliens who are present in the United States without being admitted or
paroled); 1227(a)(1)(B) (providing ground of removability for aliens who are present in the
United States in violation of law after being admitted); 1325 (providing criminal prohibition for
aliens entering or attempting to enter the United States in violation of law). But these ends are to
be pursued consistently and simultaneously with several others. For example, the Federal
Government seeks to be welcoming to those aliens who are in the United States legally and to
protect them from undue harassment. See Hines v. Davidowitz, 312 U.S. 52, 73 (1941). Even
for those aliens present in the United States without lawful immigration status, the Federal
Government has extended various humanitarian protections. See, e.g., 8 U.S.C. §§ 1158
(asylum); 1254a (temporary protected status); 1227(a)(1)(E)(iii) (humanitarian waiver of
deportability to assure family unity); 1229b(b) (cancellation of removal); 1182(d)(5) (parole);
1101(a)(15)(T) (visas for certain victims of human trafficking); and 1101(a)(15)(U) (visas for
certain victims of criminal activity who have suffered substantial physical or mental abuse). In
its administration and enforcement of the INA, DHS also may properly consider issues of foreign
relations, as well as the potential impact of certain enforcement techniques or initiatives on
citizens and lawfully present aliens or on federal, state, and local law enforcement efforts under
other laws. DHS’s administration and enforcement of the INA necessarily reflect and embody
these multiple and sometimes competing goals. Moreover, DHS must act within the constraints
of limited resources and therefore must carefully prioritize its efforts in order to carry out its
mandate. 4

4
 See, e.g., Memorandum from John Morton, Director, U.S. Immigration and Customs Enforcement, titled
“Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for
the Apprehension, Detention, and Removal of Aliens” (June 17, 2011), available at
http://www.ice.gov/doclib/secure-communities/pdf/prosecutorial-discretion-memo.pdf;
Memorandum from John Morton, Director, U.S. Immigration and Customs Enforcement, titled “Civil Immigration

                                                        3
   Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 5 of 16 PageID #:424




         Whenever authority to enforce any Act of Congress is assigned to officers of the
Executive Branch, the responsible officers are understood to be vested with broad and
presumptively unreviewable discretion in deciding whether and how to enforce the Act in given
circumstances. That is true whether the agency is invoking criminal, civil, or administrative
process. See, e.g., Heckler v. Chaney, 470 U.S. 821, 831-32 (1985). The Supreme Court has
recognized that prosecutorial discretion is especially important in the immigration enforcement
context. Reno v. American-Arab Anti-Discrimination Committee, 525 U.S. 471, 489 (1999)
(observing that prosecutorial discretion has long been “a special province of the Executive,” and
finding that the considerations underlying such prerogative “are greatly magnified in the
deportation context”); see also United States ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 543
(1950) (noting that discretion is essential in the administration of the immigration laws, as
“flexibility and the adaptation of the congressional policy to infinitely variable conditions
constitute the essence of the program”); Matter of E-R-M- & L-R-M-, 25 I. & N. Dec. 520, 522-
24 (BIA 2011) (discussing the broad authority DHS has in exercising its prosecutorial discretion
in initiating removal proceedings). By charging DHS with primary responsibility for
enforcement of federal immigration laws, Congress intended for DHS to use its expertise in
calibrating its actions so as to ensure the varied and sometimes competing objectives involved in
immigration are appropriately balanced.

        Consistent with the broad range of enforcement discretion infused in the INA, U.S.
Immigration and Customs Enforcement (ICE) agents and officers, U.S. Customs and Border
Protection (CBP) agents and officers, and U.S. Citizenship and Immigration Services (USCIS)
officers appropriately exercise discretion in their daily activities in the field. DHS agents,
officers, and attorneys also exercise discretion in deciding whether to institute charges against an
alien or what charges to bring, whether to oppose applications for discretionary relief, and
whether and when to execute a removal order. These and other exercises of discretion by ICE,
CBP, and USCIS agents and officers are, of course, subject to the supervision and control of
superior DHS officials and, ultimately, the Secretary.

        B.       General Principles Governing Assistance by State and Local Officers in
                 Immigration Enforcement

        DHS has long viewed state and local governments as valuable partners that can provide
meaningful assistance to DHS with respect to immigration matters. Although only the Federal
Government may establish national immigration policy and the comprehensive schemes for
administering and enforcing that policy, state and local governments undoubtedly have
legitimate interests in certain matters concerning aliens and retain, under their reserved powers,
some authority to act on certain matters that may affect aliens and immigration. See De Canas,
424 U.S. at 355 (acknowledging that not “every state enactment which in any way deals with
aliens is a regulation of immigration and thus per se pre-empted by [the Federal Government’s]
constitutional power, whether latent or exercised.”). State governments do not have authority,
however, to directly regulate aliens and immigration, id. at 358, such as by determining which

Enforcement: Priorities for the Apprehension, Detention, and Removal of Aliens” (Mar. 2, 2011), available at
http://www.ice.gov/doclib/news/releases/2011/110302washingtondc.pdf.


                                                        4
    Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 6 of 16 PageID #:425




aliens may be admitted to the United States or by setting the terms and conditions under which
those aliens may remain. Moreover, state and local governments must be careful to ensure that
their actions do not infringe upon the comprehensive regulatory regime of the INA. For a state
or local government to act on a matter that affects aliens and immigration, that action cannot
interfere with the Federal Government’s authority to administer the INA.

        The Constitution assigns responsibility for the regulation of immigration to the National
Government because it concerns not a single state, but an aspect of the external relations of the
Nation as a whole—in particular, the admission and treatment in the United States of the citizens
or subjects of other nations. As with other matters concerning the Nation’s external relations, the
actions of “a single State” “can, at her pleasure, embroil us in disastrous quarrels with other
nations.” Chy Lung v. Freeman, 92 U.S. 275, 280 (1875). For “[e]xperience has shown that
international controversies of the gravest moment, sometimes even leading to war, may arise
from real or imagined wrongs to another’s subjects inflicted, or permitted, by a government.”
Hines, 312 U.S. at 64. Reflecting these sensitivities, states also may not effect the “[l]egal
imposition of distinct, unusual and extraordinary burdens and obligations upon aliens” or those
believed to be aliens. Id. at 65-66.

         Under the Supremacy Clause of the U.S. Constitution, U.S. Const. Art. VI, cl. 2, the
judgments of the Federal Government in the execution of federal law must prevail over those of
the states. See City of New York v. United States, 179 F.3d 29, 35 (2d Cir. 1999) (finding that
two governments “cannot work without informed, extensive, and cooperative interaction of a
voluntary nature between sovereign systems for the mutual benefit of each system. . . . The
potential for deadlock . . . inheres in dual sovereignties, but the Constitution has resolved that
problem in the Supremacy Clause . . . .”). Accordingly, to the extent that state or local
involvement in a federal area is appropriate, such involvement must be consistently cooperative
with federal efforts. In fact, in the long experience of DHS (and the Immigration and
Naturalization Service before it), the on-the-ground assistance rendered by state and local
governments to federal immigration enforcement officers has often been of this cooperative
nature, with the former deferring to federal officers in deciding whether or how to proceed under
the INA in particular cases or with respect to particular aliens when questions arise. That
relationship is also reflected in the formation of task forces that include DHS officers and state
and local law enforcement officers, such as Border Enforcement Security Task Forces (BESTs).
It is also found in more informal, flexible interactions where state and local law enforcement
assist federal authorities in issues related to immigration enforcement that arise through their
routine local law enforcement duties. Where state and local officers and DHS officers work
closely together, often along the U.S. border, state and local officers are responsive to the
requests, needs, and guidance of the federal agency. 5




5
  The Federal Government may, at times, take a secondary, supporting role to a state enforcement effort that is
primarily aimed at enforcing state law. State and local law enforcement officers may seek assistance in a state-led
operation aimed at carrying out a state’s own police powers, but request DHS assistance based on the knowledge
that they may encounter an immigration issue in the course of that operation. Where DHS assists in these situations,
DHS may take a secondary role in the overall operation, but the primary and lead role on any federal immigration
issues encountered in the course of the operation.

                                                         5
      Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 7 of 16 PageID #:426




       As explained below, these principles regarding the relationship between DHS and state
and local officers in the enforcement of federal immigration law are embodied in the INA itself.

II.      INA PROVISIONS SPECIFICALLY GOVERNING SYSTEMATIC ASSISTANCE
         BY STATE AND LOCAL OFFICERS

        As noted above, DHS has long viewed state and local governments as valuable partners
that can provide meaningful assistance to DHS in fulfilling its responsibilities with respect to
enforcing the immigration laws. Those governments, however, must be careful to ensure that
their actions do not infringe upon the comprehensive regulatory regime of the INA, including its
vesting of enforcement authority and discretion in the Secretary, or upon the Federal
Government’s constitutional authority over foreign affairs. That is especially true with respect to
the identification, apprehension, detention, and removal of aliens not lawfully present in the
United States. 6

         A.        The General Statutory Framework Governing Assistance by State and Local
                   Officers and Employees

        The basic premises of the relationship between federal officials and state and local law
enforcement officers are embodied in federal law, which identifies and defines the role of state
and local officers who assist federal officers in the identification, apprehension, detention, and
removal of aliens under the INA. Congress has explicitly authorized state and local law
enforcement officers to participate in enforcement actions in specified circumstances. See, e.g.,
8 U.S.C. §§ 1324(c) (providing that arrests for violation of the INA’s criminal prohibitions
against smuggling, transporting or harboring aliens may be made not only by federal
immigration officers, but also by “all other officers whose duty it is to enforce criminal laws”);
1252c (authorizing state and local law enforcement officials to arrest aliens who are unlawfully
present in the United States and were previously removed after being convicted of a felony but
only if they have confirmed the status of such aliens with ICE); 1103(a)(10) (granting power to
DHS to authorize state and local law enforcement officers, when an “actual or imminent mass
influx of aliens . . . presents urgent circumstances requiring an immediate Federal response,” to
perform functions of federal immigration officers). Outside of such specific authorizations, 8
U.S.C. § 1357(g), entitled “Performance of immigration officer functions by State officers and
employees,” recognizes two additional avenues for state and local law enforcement officers to
provide assistance to federal officials in enforcing the INA and identifies the permissible
contours of that assistance. 7

         First, 8 U.S.C. § 1357(g) allows DHS to enter into a written agreement with a state or a
6
  As the focus of this guidance is on state government actions related to the enforcement of restrictions imposed by
the Federal Government on which aliens may enter the United States and the conditions under which aliens are
permitted to remain, we do not address provisions in federal law concerning the authority of state governments to
take actions relating to the grant or denial of certain benefits, services, or privileges to particular classes of aliens.
7
 In addition to authorizing cooperation between state and local law enforcement and federal officials on
immigration enforcement, Congress has also specifically prohibited state or local governments from restricting
communication with the Federal Government regarding immigration status of individuals. See 8 U.S.C. §§
1373(a)-(b); 1644.

                                                             6
  Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 8 of 16 PageID #:427




political subdivision, to enlist its voluntary assistance in the performance of various tasks relating
to the “investigation, apprehension, or detention of aliens in the United States.” 8 U.S.C. §
1357(g)(1). Where this process is utilized, the state or political subdivision’s officers’ activities
are limited both by the terms of the agreement—a so-called “287(g) Agreement”—and by the
INA itself, which, among other conditions, requires that the state and local law enforcement
officers who are conducting immigration enforcement operations are “qualified to perform a
function of an immigration officer,” have “knowledge of, and adhere to, Federal law relating to
the function,” and “have received adequate training regarding the enforcement of relevant
Federal immigration laws.” 8 U.S.C. § 1357(g)(1) and (2). Just as critically, all functions
performed under a 287(g) Agreement “shall be subject to the direction and supervision of the
[Secretary].” 8 U.S.C. § 1357(g)(3). Exercising its authority under subsection 1357(g), DHS has
entered into cooperative agreements with more than 60 state and local law enforcement agencies
to allow appropriately trained and supervised state and local officers to perform enumerated
immigration-related functions. These agreements have been designed to ensure that those
officers exercise immigration enforcement authority in a manner that is consistent with the multi-
faceted federal objectives and priorities, and do so under federal supervision to preserve the
flexibility and discretion called for under federal law.

        Second, paragraph (10) of subsection 1357(g) allows state and local officers to participate
in certain aspects of the enforcement of immigration laws outside of a formal written agreement,
through formal or informal “cooperat[ion] with the [Secretary].” Paragraph (10) states:

       Nothing in this subsection shall be construed to require an agreement under this
       subsection in order for any officer or employee of a State or political subdivision of a
       State -- (A) to communicate with the [Secretary] regarding the immigration status of any
       individual, including reporting knowledge that a particular alien is not lawfully present in
       the United States; or (B) otherwise to cooperate with the [Secretary] in the identification,
       apprehension, detention, or removal of aliens not lawfully present in the United States.

        As contemplated by this provision, DHS has invited and accepted the assistance of state
and local law enforcement personnel in a variety of contexts that lie outside of the written
agreements provided for by paragraphs (1) - (9) of subsection 1357(g), such as through BESTs,
the Criminal Alien Program, Fugitive Operations Task Forces, and Operation Community
Shield. Moreover, state and local law enforcement officers render assistance to DHS on a case-
by-case basis as immigration matters come to their attention in the performance of their regular
duties under state or local law.

        Through these and other cooperative arrangements, state and local governments have
been able to assist DHS in a manner that conforms to DHS’s balanced administration of a
complex immigration scheme and that is consistent with DHS’s specific priorities and approach.
In the next section, this memorandum elaborates upon the meaning of this requirement for state
and local officers and employees to “cooperate” with the Secretary.

       B. Interpretation of “Cooperate”

       Under the INA, an officer or employee of a state or political subdivision of a state may,

                                                  7
  Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 9 of 16 PageID #:428




without a written agreement with the Department, “cooperate with the [Secretary] in the
identification, apprehension, detention, or removal of aliens not lawfully present in the United
States.” 8 U.S.C. § 1357(g)(10)(B). The term “cooperate” is not defined in Section 1357, but
the content of the term follows from federal primacy in the administration and enforcement of
the immigration laws and from the text and overall structure of the INA. Based on those sources,
the Department interprets the term “cooperate” in subparagraph 1357(g)(10)(B) to mean the
rendering of assistance by state and local officers to federal officials, in the latter officials’
enforcement of the INA, in a manner that maintains the ability to conform to the policies
and priorities of DHS and that ensures that individual state and local officers are at all
times in a position to be—and, when requested, are in fact—responsive to the direction and
guidance of federal officials charged with implementing and enforcing the immigration
laws.

               1. Cooperation Requires Federal Primacy in Immigration Enforcement

        Consistent with the Constitution’s vesting of authority over immigration policy and
regulation with the Federal Government and Congress’s vesting of enforcement authority and
discretion with the Secretary, DHS must have exclusive authority to set enforcement priorities
and to determine how best to allocate DHS’s resources. Federal primacy also requires that DHS
be able to effectuate the enforcement discretion that the INA vests in the Secretary, and that state
and local law enforcement officers systematically assisting DHS in enforcing the INA be in a
position to conform to and effectuate that discretion as well. The INA’s “cooperation”
requirement means that a state or local government may not adopt its own mandatory set of
directives to implement the state’s own enforcement policies, because such a mandate would
serve as an obstacle to the ability of individual state and local officers to cooperate with federal
officers administering federal policies and discretion as the circumstances require. State or local
laws or actions that are not responsive to federal control or direction, or categorically demand
enforcement in such a way as to deprive the Federal Government—and state and local officers—
of the flexibility and discretion that animates the Federal Government’s ability to globally
supervise immigration enforcement, do not constitute the requisite “cooperation” within the
meaning of 8 U.S.C. § 1357(g)(10)(B), even if the state or local government’s own purpose is to
enforce federal immigration law.

        Against this backdrop, for state and local law enforcement officers to “cooperate” with
the Secretary (within the meaning of 8 U.S.C. § 1357(g)(10)(B)) in rendering assistance to DHS
officers, those officers must at all times be in a position to be—and, when requested, must in fact
be—responsive to federal enforcement discretion, and their assistance must be rendered within
any parameters set by DHS so that DHS can exercise control over enforcement and has the
flexibility to respond to changing considerations.

               2. The INA Confirms that Where a State or Local Government Would Participate
               Systematically in the Identification, Apprehension, Detention, or Removal of
               Aliens, the State or Local Action Must Be Responsive to Federal Direction

      The text of the statute makes clear that state and local governments may not adopt and
implement their own enforcement programs based on their own assessment of what is

                                                 8
  Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 10 of 16 PageID #:429




appropriate for administering the INA, separate and apart from what the Secretary has
established and oversees. Thus, 8 U.S.C. § 1357(g)(10)(B) refers to the states cooperating “with
the [Secretary]” (emphasis added), the federal officer charged by Congress with the
administration of the INA.

         The requirement of some measure of federal control is also confirmed by paragraph
1357(g)(10)’s reference to “cooperat[ion]” in the “removal” of aliens not lawfully present. It is
clear that state and local officers have no authority to remove an alien from the United States, or
to institute or conduct proceedings to that end. Inclusion of this function as part of the four-step
enforcement process described in paragraph (10) of Section 1357(g) signifies that nature of
“cooperation” that is required with respect to the process as a whole—with the Secretary having
the leading and primary role.

         This interpretation of “cooperate” is further confirmed by considering the statutory
context in which the word “cooperate” appears, as well as the constitutional background against
which the INA was enacted (wherein, as explained above, the Federal Government and not the
states is assigned responsibility over immigration policy and foreign affairs). Subparagraph
1357(g)(10)(B) concerns cooperation by state and local officers in the “identification,
apprehension, detention, [and] removal of aliens not lawfully present in the United States.” But
this provision is part of a broader statutory scheme that balances this function (i.e., removal of
aliens not lawfully present) against numerous complementary or even competing aims, as noted
above. When DHS acts to enforce restrictions related to the entry of aliens, it does so respecting
these complementary and competing aims. The United States has ongoing relationships with
foreign nations and is mindful as to how it exercises its immigration authority because of the
potential consequences for those relationships, and because of the potential for foreign
governments to take reciprocal or retaliatory measures against U.S. nationals abroad. State and
local officers must retain the requisite freedom to conform to the discretion of federal authorities,
so that they do not take actions that frustrate federal objectives and discretion and that any
actions they do take are consistent with applicable conditions under federal law, regulations, and
procedures.

         In requiring “cooperation,” the INA thus requires that a state or local law enforcement
officer who assists DHS officers in their enforcement of the immigration laws must at all times
have the freedom to adapt to federal priorities and direction and conform to federal discretion,
rather than being subject to systematic mandatory state or local directives that may work at odds
with DHS. Although a similar lack of receptiveness to federal priorities might pervade even a
system that gives officers discretion, any such state or local government-directed mandate would
necessarily function as a parallel or contradictory direction, in competition with the Secretary’s
direction, as to how to enforce immigration law, thereby eroding the federal government’s
exclusive authority over immigration enforcement. Where inconsistent with federal priorities, a
mandatory directive would force the Federal Government to divert resources away from the
enforcement priorities it has set. Even if a state or local mandatory directive matches the federal
priorities in place at the time of adoption, federal priorities and the manner in which they are
applied can, and do, change. In fact, over the past two years, the federal immigration




                                                  9
    Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 11 of 16 PageID #:430




enforcement priorities and the manner in which they are applied have been significantly revised. 8
While any mandatory scheme raises these concerns, they are particularly pressing where state or
local mandates are codified because such codified laws are by their nature more difficult to
adjust to respond to changing priorities of the Federal Government.

                 3. Cooperation is Not Limited to a Particular Form

         The Federal Government may work with state and local governments in various ways, as
it currently does, so their participation is not restricted to a particular form. The federal oversight
role may range from express, direct involvement—such as DHS officers participating in a joint
task force with state and local law enforcement officers—to implied, indirect involvement—such
as DHS officers sharing information or general advice and guidance with state and local law
enforcement officers. The “cooperation” requirement, however, does not necessarily require ex
ante permission from the Federal Government for state and local law enforcement personnel to
assist in immigration enforcement. Paragraph 1357(g)(10) recognizes that formal authorization
is not required before every instance of such cooperation. And the INA’s requirement that the
assistance rendered by state and local officers be cooperative or responsive to federal priorities
and exercise of discretion likewise does not require affirmative authorization in advance or
federal involvement in every single act of assistance. DHS may choose to confine its role simply
to establishing a general program under which a state or local officers may act repeatedly in a
manner that is consistent with that program and with the policy or direction set by the Federal
Government as it relates to the program. And DHS may elect to invite and accept—as it
traditionally has—individual instances of assistance by state and local officers that arise out of
the performance of their regular duties under state and local law.

         But to constitute genuine cooperation as contemplated by 8 U.S.C. § 1357(g)(10), state or
local governments must not systematically act in a way that conflicts with the policies or
priorities set by the Federal Government or limits the ability of the Federal Government to
exercise discretion under federal law whenever it deems appropriate. States may not act with the
aim or effect of altering the Federal Government’s prioritization or balancing of different
goals—such as by effectively compelling the Federal Government to address certain ends or by
furthering those ends while disregarding others, or by attempting to frustrate the Federal
Government’s accomplishment of one end to advance other ends. In other words, when states
attempt to act in the immigration arena, their actions cannot disrupt or interfere with the Federal
Government’s pursuit of its multiple, interrelated goals. Rather, for those actions to qualify as
cooperation, they must assist the Federal Government in accomplishing its goals.




8
 See, e.g., Memorandum from John Morton, Director, U.S. Immigration and Customs Enforcement, titled
“Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for
the Apprehension, Detention, and Removal of Aliens” (June 17, 2011), available at
http://www.ice.gov/doclib/secure-communities/pdf/prosecutorial-discretion-memo.pdf; Memorandum from John
Morton, Director, U.S. Immigration and Customs Enforcement, titled “Civil Immigration Enforcement: Priorities
for the Apprehension, Detention, and Removal of Aliens” (Mar. 2, 2011), available at
http://www.ice.gov/doclib/news/releases/2011/110302washingtondc.pdf.


                                                        10
  Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 12 of 16 PageID #:431




               4. Communication with the Federal Government About Immigration Status

        The provisions of the INA addressing communications by state and local officers with
DHS are consistent with and reinforce the foregoing interpretation of “cooperate.”
Communications between state and local officers and the Secretary regarding the immigration
status of an individual are addressed by both 8 U.S.C. § 1357(g)(10)(A) and 8 U.S.C. § 1373.
State and local actions pursuant to these provisions that are taken in connection with assisting
DHS in enforcement of federal immigration laws—and specifically, in connection with assisting
DHS in the identification, apprehension, detention, or removal of unlawfully present aliens—as
distinguished from the state or local government’s own purposes, must, like actions taken
pursuant to 8 U.S.C. § 1357(g)(10)(B), be done in “cooperation” with the Secretary. Neither
provision gives state or local officials authority to use these communications in a systematic
manner for the investigation and apprehension of aliens in ways that are not coordinated with
and responsive to federal priorities and discretion.

        Subparagraph (10)(A) of subsection 1357(g) permits state and local officers “to
communicate with the [Secretary] regarding the immigration status of an individual, including
reporting knowledge that a particular alien is not lawfully present in the United States.” This
provision must be read in light of subparagraph 1357(g)(10)(B), which immediately follows and
provides for state and local officers to “otherwise cooperate” with the Secretary, without a written
agreement. Because the INA thus deems communications referred to in subparagraph (A) to be
another form of “cooperation” of the sort referred to in subparagraph (B), the interpretation of
“cooperate” set forth above applies equally to communications by state and local officers on
immigration status (made pursuant to subparagraph 1357(g)(10)(A)) as it does to other state and
local efforts to participate “in the identification, apprehension, detention, or removal of aliens not
lawfully present in the United States” (pursuant to subparagraph 1357(g)(10)(B)).

       Section 1373 recognizes state authority to request information from the Federal
Government “regarding the immigration status, lawful or unlawful, of any individual,” and further
obligates DHS to “respond to an inquiry by a Federal, State, or local government agency, seeking
to verify or ascertain the citizenship or immigration status of any individual within the jurisdiction
of the agency for any purpose authorized by law, by providing the requested verification or status
information.” 8 U.S.C. § 1373(b)-(c). Section 1373 thus permits state and local governments to
make inquires on specific aliens and requires DHS to respond to such individual requests.

        Section 1373 was enacted by Congress at the same time as paragraph 1357(g)(10), see
Omnibus Consolidated Appropriations Act, 1997, Pub. L. 104-208, §§ 133, 642 (1996), and
therefore the two provisions should be read consistently with each other. See Wood v. A.
Wilbert’s Sons Shingle & Lumber Co., 226 U.S. 384, 389 (1912) (separate parts of the same
enactment should be read as to not conflict and should be construed such that “each [part has] its
proper application, distinct from and harmonious with that of the other.”). When these
provisions are read together, 8 U.S.C. § 1373 ensures that no external restriction on the
communications between government entities will prevent state and local officers from
cooperatively assisting the Federal Government under 8 U.S.C. § 1357(g)(10). See 8 U.S.C. §
1373(a)-(b).


                                                 11
  Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 13 of 16 PageID #:432




        Further, a state or local government may use the procedures described by subsection
1373(c) to promote bona fide state interests—for example, investigating identity fraud or
ensuring eligibility for certain state benefits. But when a state or local government utilizes
section 1373 to systematically assist in the “identification, apprehension, detention, or removal
of aliens not lawfully present in the United States,” such assistance efforts must be “cooperative”
pursuant to the requirements of paragraph 1357(g)(10). In other words, while state and local
governments are authorized under section 1373 to inquire into immigration status on individual
cases, state and local governments cannot mandate the use of the procedures described by that
section for purposes of enforcing the INA’s immigration provisions in a manner that conflicts
with policies and priorities of DHS. Any such state-directed mandate would function as
direction designed to compete with the Secretary’s direction as to how to enforce immigration
law, thereby impermissibly challenging the Federal Government’s exclusive authority over
immigration enforcement, interfering with federal enforcement discretion, and forcing the
Federal Government to divert resources away from the enforcement priorities it has set.

        Finally, there is an important distinction between communication of alien-status
 information between a state or local government and DHS, and the original acquisition of
 information by the state or local officer from an individual. The terms “[t]o communicate” and
 “report” in 8 U.S.C. 1357(g)(10)(A) encompass only the specific act of exchanging information
 with DHS; that provision does not, in itself, provide a state or local officer with additional
 authority to investigate an individual’s immigration status so as to acquire information that
 might be communicated to DHS. Nor does 8 U.S.C. § 1373, by itself, provide the state or local
 officers with that additional authority. A state or local officer’s ability to acquire such
 information as to immigration status, therefore, must derive from another source – for example,
 when the officer is acting pursuant to a written agreement or otherwise in cooperation with the
 Secretary under 8 U.S.C. § 1357(g), or when the officer learns of information incidentally in the
 performance of regular police functions.

III.   PRACTICAL APPLICATION

        To better illustrate the application of the principles discussed above, including the
definition of the term “cooperate” in 8 U.S.C. § 1357(g)(10)(B) and the general immigration and
preemption principles under which this statutory provision operates, below are some examples of
state and local government actions categorized based on whether they are permissible or whether
they would infringe on the Federal Government’s authorities. In reviewing this list, there are
several critical factors to bear in mind.

       First, this is a non-exhaustive list that is intended to provide a select few examples of the
above guidance in practice. The fact that a state or local government’s contemplated actions do
not have an analogue on this list does not have any bearing on whether such actions would be
permissible cooperation or impermissible.

        Second, a state and local government’s actions always must be considered in their precise
context. The below examples are hypotheticals that are divorced from any particular state or
local statutory regime or operational practice. Merely because a state or local government takes
some action that bears a resemblance to one of the examples below does not mean that the

                                                 12
  Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 14 of 16 PageID #:433




Federal Government may not reach the opposite conclusion as to the permissibility of that state
or local action based on the exact wording and structure of the statute in question, the
relationship of that state or local action to other state or local actions, the impact of that state or
local action on U.S. foreign affairs, or the means by which the state or local government acts in
practice.

        Third, the definition of “cooperate” in 8 U.S.C. § 1357(g)(10)(B) as described above
controls, not the examples below. A state or local government’s actions must maintain the
ability to conform to the policies and priorities of DHS and ensure that individual state and
local officers are at all times in a position to be—and, when requested, are in fact—
responsive to the exercise of direction and guidance of the federal officials charged with
implementing and enforcing the immigration laws.

        A.      Cooperation and Other Permissible Actions

        •       State and local law enforcement officers participating in joint task forces with
                DHS immigration officers (among other possible U.S. and international partners),
                where one purpose of the task force includes identifying and apprehending
                individuals suspected of being in violation of federal immigration law.

        •       State and local law enforcement officers providing assistance to DHS immigration
                officers in the execution of a civil or criminal search or arrest warrant for
                individuals suspected of being in violation of federal immigration law—for
                example, by providing tactical officers to join the federal officials during higher
                risk operations, or providing perimeter security for the operation (e.g., blocking
                off public streets).

        •       State and local governments providing state equipment, facilities, or services for
                use by federal immigration officials for official business.

        •       Where independent state or local law grounds provide a basis for doing so, state
                and local law enforcement officers seizing evidence or initiating a stop of an
                individual at the request of DHS immigration officers where the seizure or stop
                would aid an ongoing federal investigation into possible violations of federal
                immigration law.

        •       Allowing federal immigration officials access to state and local facilities for the
                purpose of identifying detained aliens who are held under the state or local
                government’s authority, but who also may be of interest to the Federal
                Government.

        •       Where state government officials learn in the normal course of state business of
                possible violations of federal immigration law, referring those possible violations
                to DHS immigration officials on a case-by-case basis.


                                                   13
Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 15 of 16 PageID #:434




    •     State or local governments sharing information related to immigration matters
          with DHS—whether this occurs by state or local governments utilizing standing
          information-sharing programs established by DHS, developing relationships with
          local DHS offices through which information is shared on a regular basis, or
          making calls to DHS on a case-by-case basis.

    •     A state or local government exercising certain immigration authorities delegated
          to it by DHS pursuant to a written agreement.

    B.    Impermissible Actions

    •     State and local governments attempting to independently remove an alien from
          the United States or imposing sanctions on an alien due to a suspected violation of
          federal immigration law.

    •     State and local governments establishing programs under which aliens currently
          in foreign countries may seek permission to enter the United States, or state or
          local governments independently facilitating the entry of aliens into the United
          States.

    •     State governments mandating that state or local law enforcement officers inquire
          into the immigration status of a specified group or category of individuals.

    •     State governments requiring aliens, because of their status as aliens, to perform
          certain tasks or satisfy certain criteria that the INA and federal law neither
          requires nor expressly authorizes, in order for those aliens to avoid sanctions by
          state officials.

    •     State or local governments creating state prohibitions or imposing civil or
          criminal sanctions for conduct that is within the scope of the INA, even if not
          prohibited by the INA—for example, penalizing aliens present in the United
          States without lawful status, penalizing aliens who are in violation of federal
          registration requirements, or prohibiting aliens who do not have work
          authorization from the Federal Government to seek work within a state.

    •     State or local government officials consistently referring certain classes of
          individuals or matters to DHS for some action to such an extent as to risk
          burdening limited DHS resources and personnel either after being asked by DHS
          not to refer those matters or where such referrals fall outside of DHS priorities.

    •     State and local governments creating a program that authorizes aliens to work in
          their jurisdictions without regard to whether the aliens have work authorization
          from the Federal Government.

    •     State and local governments proscribing or penalizing the use of consular

                                           14
Case: 3:19-cv-50311 Document #: 35-3 Filed: 03/03/20 Page 16 of 16 PageID #:435




          identification cards or other documents, in circumstances where their use would
          be reasonably related to fulfilling the United States’ treaty-based obligation to
          inform arrested or detained aliens that they may have their country’s embassy or
          consulate notified, and that officials from the embassy or consulate must be
          allowed access to them upon request.




                                          15
